Filed 8/16/22 P. v. Villa CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                                          H049140
                                                                     (Santa Cruz County
             Plaintiff and Respondent,                                Super. Ct. No. 18CR03273)

             v.

 ANTONIO VILLA,

             Defendant and Appellant.

                                             MEMORANDUM OPINION 1
         This is the second appeal in this matter. In 2018, a jury found defendant Antonio
Villa guilty of spousal battery causing corporal injury with a prior spousal battery
conviction. (Pen. Code, § 273.5, subd. (f)(1).)2 The trial court found Villa had suffered a
prior strike conviction and three prior prison terms. (§§ 667, subds. (b)-(i), 667.5, subd.
(b).) The trial court imposed a total prison term of 10 years, consisting of the middle
term doubled to eight years for the strike prior, plus two consecutive one-year terms for
two of the prior prison term enhancements.
         In his first appeal, Villa argued his prior prison terms should be stricken under a
retroactive application of Senate Bill No. 136, which eliminated most types of prior


         1
         We resolve this case by memorandum opinion under California Standards of
Judicial Administration, section 8.1. (See also People v. Garcia (2002) 97 Cal.App.4th
847, 853-855.) The facts of the offense are not set forth in the record.
       2 Subsequent undesignated statutory references are to the Penal Code.
prison term enhancements including those that had been imposed on Villa.3 We
concluded the claim was meritorious, so we reversed the judgment and remanded for the
trial court to strike those enhancements and resentence Villa. On resentencing, the trial
court again imposed a total term of 10 years, this time consisting of double the upper
term of five years.
       In this second appeal, Villa contends we should remand for resentencing again
based on the newly enacted Senate Bill No. 567 (Senate Bill 567), which amended
section 1170 to limit the trial court’s discretion to impose upper terms. The Attorney
General concedes we must remand for resentencing on this ground.
       The concession is well taken. Effective January 1, 2022, Senate Bill 567 amended
section 1170, former subdivision (b) by making the middle term presumptive in the
absence of certain circumstances. (People v. Flores (2022) 73 Cal.App.5th 1032, 1038
(Flores).) Under subdivision (b)(2) as amended, “The court may impose a sentence
exceeding the middle term only when there are circumstances in aggravation of the crime
that justify the imposition of a term of imprisonment exceeding the middle term, and the
facts underlying those circumstances have been stipulated to by the defendant, or have
been found true beyond a reasonable doubt at trial by the jury or by the judge in a court
trial.” (§ 1170, subd. (b)(2).)
       Here, the trial court at resentencing did not cite any circumstances in aggravation
that could have justified imposition of the upper term; the court simply stated it believed
our prior opinion in this matter gave it the discretion to impose another 10-year term and
that such a term was “appropriate.” Nothing in the record indicates that Villa stipulated
to any facts underlying any aggravated circumstances or that such facts were found
beyond a reasonable doubt by a jury or the trial court. Furthermore, the amended version
of section 1170, as an ameliorative change in the law, applies retroactively to all nonfinal


       3   People v. Villa (Feb. 21, 2020, H046515) [nonpub. opn.].
                                              2
convictions on appeal. (Flores, supra, 73 Cal.App.5th at p. 1039.) Villa’s case is not yet
final, so he is entitled to the benefit of the new law. Accordingly, we will reverse the
judgment and remand to the trial court for resentencing consistent with section 1170 as
amended.
                                       DISPOSITION
       The judgment is reversed, and the matter is remanded to the trial court for
resentencing under Penal Code section 1170, as amended by Senate Bill No. 567.




                                             3
                                 _______________________________
                                 Greenwood, P. J.




WE CONCUR:




______________________________________
       Grover, J.




______________________________________
       Lie, J.




H049140
People v. Villa